proper remedy is by appeal . . . from the district court's order denying the
                writ"); NRS 34.575(1) (providing that "the appeal must be made within 30
                days after service by the court of written notice of entry of the order or
                judgment"). A notice of appeal is filed with the clerk of the district court
                in the first instance. NRAP 3(a)(1). Accordingly, we
                            ORDER the petition DENIED.



                                                                 ee,titk
                                                   Hardesty


                                                  p  ..4.,t
                                                   Parraguirre



                                                    Cherry


                cc: Hon. Jessie Elizabeth Walsh, District Judge
                     Christine Stramiello
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A

                                                                              4a1     MINEWS=MIIMENII